     Case: 1:20-cv-04279 Document #: 15 Filed: 02/08/21 Page 1 of 1 PageID #:51

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                Eastern Division

Dr. William P. Gress
                                                    Plaintiff,
v.                                                               Case No.: 1:20−cv−04279
                                                                 Honorable Charles R.
                                                                 Norgle Sr.
Vertical Plus MRI of America, LLC, Series 1
(Hazel Crest, IL), et al.
                                                    Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, February 8, 2021:


        MINUTE entry before the Honorable Charles R. Norgle: Plaintiff's individual
claims against Defendant are dismissed with prejudice and without costs. Plaintiff's claims
against defendant John Does 1−10 are dismissed without prejudice and without costs [54].
Civil case terminated. Mailed notice(ewf, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
